EXHIBIT 10.1 Confidential Treatment NISSHA AUTHENTICATION MARK Agreement This Agreement, effective as of the 14 day of December, 2009, is by and between Applied DNA Sciences, Inc., a company incorporated in the State of Delaware and having its place of business at 25 Health Sciences Drive, Suite 213, Stony Brook, NY 11790 (hereinafter referred to as “APDN”) and Nissha Printing Co., Ltd., a company incorporated and existing under the laws of Japan and having its principle office at 3 Mibu Hanai-cho, Nakagyo-ku, Kyoto-shi, Kyoto, Zip:6048551, Japan (hereinafter referred to as “NISSHA”). RECITALS Whereas, APDN has the right to manufacture and sell Authentication Marks; Whereas, NISSHA is desirous of having APDN make or manufacture Authentication Mark(s) exclusively for NISSHA, for use and sale in products throughout the world upon the terms and conditions set forth herein; Now, therefore, in consideration of the covenants and obligations hereinafter set forth, the parties agree as follows: 1. DEFINITIONS. As used in this Agreement, the following terms shall be defined as set forth below: “Authentication Mark” shall mean the specific covert and forensic DNA based authentication marker taggant combined with authentication, analysis, and consulting services for use and resale. “Effective Date” shall mean the date of execution by the last party to sign this Agreement, which date shall be written above and which shall be the Effective Date of this Agreement. “NISSHA Authentication Mark” shall mean the custom Authentication Mark customized and manufactured using NISSHA’s INK exclusively for NISSHA. “NISSHA’s INK” shall mean the ink which NISSHA will designate and send to APDN and in which APDN will customize and manufacture NISSHA Authentication Mark. Confidential 1 Confidential Treatment 2. CUSTOMIZATION OF AUTHENTICATION MARKS. APDN shall customize and manufacture Authentication Marks for NISSHA using the ink provided by NISSHA on the following terms and conditions. Procedure: The customization of NISSHA Authentication Marks shall be conducted using following steps. 1. NISSHA will provide to APDN the number of kilograms NISSHA will be marking with NISSHA’s INK both for the customization and for the production run. As well, NISSHA will provide to APDN the number of batches or runs in which the NISSHA Authentication Marks will be used;　 2. APDN will determine the quantity of Authentication Mark concentrateAPDN will manufacture based on the step1 above. 3. NISSHA will send APDN a purchase order for the Initial Fee for customization; 4. NISSHA will send APDN*** of the NISSHA’s INK to be marked, solely for the purpose of customization. NISSHA will specify the quantity of NISSHA Ink to be used in the NISSHA Authentication Mark for customization purposes; 5. APDN will customize an Authentication Mark concentrate in the *** of NISSHA’s INK; 6. NISSHA will receive the custom Authentication Mark concentrate and will make NISSHA Authentication Mark for the customization of the Authentication Mark by diluting this to the volume specified by APDN; 7. NISSHA will print NISSHA Authentication Mark onto product and make sample (hereinafter referred to as “Printing Sample”). Printing Samples for authentication will be taken at beginning and end of printing run; 8. NISSHA will send Printing Sample to APDN to authenticate. The detail of Printing Sample, criteria of judgment and process of authentication shall be as specified in Exhibit B; 9. APDN will authenticate Printing Sample and send report to NISSHA. NISSHA Authentication Marks made for customization purposes can only be used to make Printing Samples and cannot be sold for commercial purposes Customization Period: APDN shall customize NISSHA Authentication Marks using NISSHA’s INK and finalize the procedure of step 3, 4, 5 and 6 within two (2) weeks after the receipt of NISSHA’s INK. During said period, APDN shall report the progress to NISSHA weekly. Authentication Period: APDN shall authenticate Printing Sample and finalize the procedure of steps 8 and 9 within two (2) weeks after the receipt of said Printing Samples.The first five (5) authentications shall be conducted as part of the Initial Fee. Beginning with the sixth (6th) authentication in the customization process, NISSHA shall pay to APDN *** for each authentication in the customization process thereafter. Confidential 2 Confidential Treatment Completion: The customization shall be deemed completed when NISSHA confirms the report sent by APDN in step 9 of the procedure that the NISSHA Authentication Marks conform to NISSHA’s requirements specified in Exhibit B. 3. PURCHASE. After the completion of the customization, NISSHA will submit a separate purchase order (“Purchase Order”)for the Authentication Mark Fee and will send *** of NISSHA’s INK /kg of NISSHA Authentication Mark to be made by NISSHA to APDN for each order of NISSHA Authentication Mark. 4. CONSIDERATION.
